Citation Nr: 1225620	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of fractured nose and/or deviated septum on the left.

4.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Florida.  

In July 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in September 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that the Appeals Management Center (AMC) substantially complied with its remand with regard to the issues adjudicated below.  

The Board has restyled the issues on appeal to more accurately describe the claimed disabilities, and to reflect that hearing loss and tinnitus, if present, are two different disabilities.

The issues of entitlement to service connection for residuals of fractured nose and/or deviated septum on the left, and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.



FINDINGS OF FACT

1.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a left ear hearing loss disability causally related to active service.

2.  The Veteran is less than credible with regard to any assertions of onset of chronic left ear hearing loss in service. 

3.  The clinical evidence of record is against a finding that the Veteran has left ear hearing loss disability causally related to active service. 

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has tinnitus causally related to active service.

5.  The Veteran is less than credible with regard to onset of tinnitus.

6.  The clinical evidence of record is against a finding that the Veteran has tinnitus causally related to active service. 


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1112. 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in August 2005, VA informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In VA correspondence to the Veteran dated in March 2006, VA informed him of the criteria for an effective date and disability rating in the event of a grant of service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.  

A VA examination and opinion was obtained in October 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion is predicated on a full audiometric examination of the Veteran and a review of his claims file, to include his STRs.  It considers the pertinent evidence of record, to include statements of the Veteran regarding onset of symptoms, and in-service and post service acoustic trauma.  Rationale was provided for the opinion proffered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as hearing loss and tinnitus, as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease(s) shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left ear hearing loss disability

The Veteran avers that he has a left ear hearing loss disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  An October 2010 VA examination report is of record.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
30
40

The October 2010 VA examination report reflects that the Veteran does have current left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The Veteran reported to the October 2010 VA examiner that he had in-service noise exposure from weapons, to include tank guns.  He reported a left ear ache in Germany while in service.  He also reported post-service civilian noise exposure as a pipe layer in construction for 20 years, and as an automobile mechanic for four years.  He reported post-service recreational noise exposure while remodeling his house using power tools, to include chainsaws.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD 214 reflects that his primary military occupational specialty was an 11E20, an armor crewman.  The DD 214 also reflects that the Veteran earned the expert badge for the M14 rifle.  The Board finds that exposure to acoustic trauma in service as a tank crewman and in rifle training is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss.  The Veteran's March 1970 report of medical examination for enlistment purposes revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
0
?

The Veteran's November 1971 report of medical examination for separation purposes revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
20
5
0
--
0

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Thus, based on audiometric results, the Veteran's hearing at separation was normal despite the threshold shift at the 500 and 1,000 Hz levels.   

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The claims file includes an April 2006 VA report of a February 2006 VA examination.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
30
35

The Veteran's pure tone average threshold for the left ear was 25 dB.  His speech recognition was 96 percent based on the Maryland and CNC word test.  Thus, the February 2006 VA examination report reflects that the Veteran did not have a left ear hearing loss disability for VA purposes in February 2006.  It also reflects that the Veteran's hearing acuity had improved at the 500 Hertz level from his in-service hearing acuity level in 1971.  

The October 2010 VA examination report reflects that the Veteran has "mild high frequency sensorineural hearing loss" in the left ear.  The examiner opined that the Veteran's in-service 1971 hearing test results are not consistent with a sensorineural hearing loss.  He further opined as follows:

It is less likely as not that this veteran incurred a hearing loss in either ear from exposure to noise in military service.  The air conduction patterns shown on the November 15, 1971 hearing test is not characteristic of a noisy environment.  In addition, the 500 Hz thresholds shown on today's evaluation reveal better hearing than obtained on November 15, 1971 hearing test.  This veteran has been exposed to hazardous noise after release from the Army.

Thus, the only medical evidence is against a finding that the Veteran's current left ear hearing loss is causally related to active service.  

The Board finds, based on the evidence of record, that the threshold shift in service was acute and transitory, as the Veteran's hearing acuity was noted to have improved when subsequently tested years later.  In addition, any such threshold shift is not consistent with the Veteran's current hearing loss disability, which is sensorineural in nature.  

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for more than three decades after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The earliest clinical evidence of left ear hearing loss is 2006, approximately 34 years after the Veteran separated from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board finds that any statement by the Veteran that he has had hearing loss since service is less than credible when considered with the record as a whole.  The Board acknowledges the Veteran's statements that he was around loud guns and tanks and that he complained of hearing difficulty in service; however, the STRs are negative for any complaints of hearing acuity difficulty.  In addition, STRs reflect that the Veteran's hearing acuity was normal upon separation.  

The Board notes that a June 2003 VA primary care history and physical record reflects that the Veteran had GERD, arthritis, prolonged depressive reaction, chronic neck and shoulder pain due to a motor vehicle accident in the 1980s, a work related amputated finger, and throat surgery in the 1980s.  The report is negative for any complaints of hearing loss.  The Board finds that if the Veteran had had hearing loss symptoms since service, it would have been reasonable for him to have reported it at that time, and for it to have been noted in the records; it is not.

A June 2004 primary care record reflects that the Veteran was new to the clinic.  He complained of intermittent sinus congestion since 1971; notably, the report is negative for any complaints of hearing loss since 1971.  

The Board also notes that a 2005 primary care progress note reflects complaints of knee pain, anxiety disorder with depression, chronic sinus problems, bilateral carpal tunnel syndrome, decreased near vision, GERD/dyspepsia, and tobacco use.  The record is negative for any hearing loss complaints.  

The Board acknowledges that VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between the Veteran's current hearing loss disability and active service.  While the regulation does not necessarily preclude service connection when hearing loss first meets the regulation's requirements after service, it also does not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology.

In the absence of demonstration of continuity of symptomatology by credible evidence, or a competent clinical opinion relating the current hearing loss disability to service, the initial clinical demonstration of hearing loss decades after separation from service is too remote to be reasonably related to service.  

In sum, there is no clinical evidence that the Veteran's hearing loss disability is causally related to active service.  The clinical etiology opinion with regard to the Veteran's hearing loss is against any such finding.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation; thus, he is not competent to provide a probative opinion as to whether any current hearing loss disability is due to acoustic trauma in service or to his post-service acoustic trauma as a truck driver and as a construction worker, to include the use of a jackhammer.  (See December 2006 M. community Hospital record.)  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is also no competent credible evidence of continuity of symptomatology since service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for left ear hearing loss disability because the third criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran avers that he has tinnitus as a result of active service.  As noted above, the first element of a claim for service connection is evidence of a current disability.  The Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). 

In addition, as noted above, the Board finds that some acoustic trauma is consistent with the Veteran's service.  However, the Board finds, for the reasons noted below, that entitlement to service connection for tinnitus is not warranted. 

The Veteran contends that he has tinnitus due to a practice tank live fire round.  He states that after he removed his hearing protection, and stuck his head out of his tank, the tank next to him "shot off another round right in my left ear."  He further testified at the Board hearing, that his ears "burnt for probably four months, five months" and that he complained about his ear(s) after he transferred to Germany.  (See Board hearing transcript page 9).  Despite the Veteran's claim of seeing a doctor for his ear in Germany, the Veteran's STRs are negative for any complaints of tinnitus.  The Veteran's STRs reflect that he transferred to Germany in September 1970.  The Veteran was clinically seen on three occasions in September 1970, once in October 1970, once in December 1970, twice in April 1971, once in May 1971, once in July 1971, twice in October 1971, and three times in November 1971.  None of the records reflects any complaints of tinnitus or hearing loss.  The Veteran testified that at the same time as the tank firing, he had also just burned both his arms.  The Board finds that if the Veteran had burned both his arms, or had ear pain or "burnt ears" for four to five months, it would have been reasonable for him to have received treatment, and for such complaints to have been noted in his STRs; they are not.  In addition, the Board has reviewed the Veteran's STRs from the time period prior to his transfer to Germany, but again, finds no such complaints of, or treatment for, his ear.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The earliest post-service clinical evidence of tinnitus is more than 30 years after separation from service.   As noted above, a June 2003 VA primary care history and physical record reflects that the Veteran had GERD, arthritis, prolonged depressive reaction, chronic neck and shoulder pain due to a motor vehicle accident in the 1980s, a work related amputated finger, and throat surgery in the 1980s.  The report is negative for any complaints of tinnitus.  A June 2004 primary care record reflects that the Veteran was new to the clinic.  He complained of intermittent sinus congestion since 1971; notably, the report is negative for any complaints of tinnitus.  A 2005 primary care progress note reflects complaints of knee pain, anxiety disorder with depression, chronic sinus problems, bilateral carpal tunnel syndrome, decreased near vision, GERD/dyspepsia, and tobacco use.  The record is negative for any tinnitus complaints.  The Board finds that if the Veteran had had tinnitus since service, it would have been reasonable for him to have reported it when listing his medical history and physical complaints, especially when new to a clinic, and for it to have been noted in the records; it is not.

A February 2006/April VA examination report reflects that the Veteran reported periodic tinnitus which he "mostly heard it while he was at work"; thus, indicating that it could be the result of noise exposure occupationally and not from the military.  

A December 2006 M. Community Hospital eight page report for disability determinations reflects that the Veteran reported numerous health related conditions, to include knee pain, chronic sinus, carpal tunnel of both wrists, vision problems, rotator cuff injuries in both shoulders, "trigger fingers' in both hands, a growth in his larynx, and a fractured ankle.  The report is negative for any complaints of, or findings of, tinnitus or hearing loss.  Upon clinical examination, it was noted that the Veteran's hearing was "grossly normal."

An October 2010 VA examination report reflects that the Veteran reported a ringing tinnitus, occurring approximately 50 percent of each day with an onset in Fort Knox (Kentucky).  The examiner opined that it is less likely as not that the Veteran incurred tinnitus from exposure to noise in service.  He further stated that the hearing test upon separation in November 1971 did not reveal an air conduction pattern that is consistent with sensorineural hearing loss with a resulting tinnitus.  The examiner also noted that the Veteran had been exposed to hazardous noise after separation from service.

In the present case, the Board finds, based on the record as a whole, that the Veteran is less than credible with regard to tinnitus in service or since separation.  In addition, the clinical evidence is against a finding of tinnitus causally related to active service.  

The Board also finds that although the Veteran may be competent to state that he has ringing in the ears, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to causation.  In the absence of demonstration of credible continuity of symptomatology, a competent clinical opinion relating the current tinnitus to service, or competent credible evidence of tinnitus within one year after separation, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Residuals of fractured nose and/or deviated septum on the left

As discussed in detail below, the Board finds that the VA examiner's rationale is not supported by the credible evidence of record as interpreted by the Board; thus, a supplemental opinion would be helpful to the Board in adjudicating the Veteran's claim.

The Veteran contends that he has residuals of a fractured nose related to active service.  In his VA Form 21-526, filed in June 2005, the Veteran reported that a "fellow tank member tossed track part while I was talking to someone and it hit me in the face and broke my nose."  

The Veteran gave a different version of events in July 2010.  The Veteran testified at the July 2010 Board hearing that, in what he believed was in April 1971 in Schweinfurt, Germany, he was driving a jeep when he went over a bump and "slammed down onto the steering wheel of the Jeep."  He testified that it broke his nose, and smashed his face and cheekbone.  He stated that complained about a nosebleed several times, and almost bled to death while in Germany in service.  (See Board hearing transcript pages 4 and 5.)  The Veteran gave additional and/or different facts at the December 2001 VA examination, when he reported that problems with dizziness contributed to his jeep incident.

The Veteran's March 1970 report of medical history reflects that he reported having had ear, nose, or throat trouble.  The physician's summary and elaboration of notes reflects that the Veteran had occasional head colds.  The Veteran denied ever having had a bone deformity or a history of broken bones.  

The Veteran's STRs are against a finding that the Veteran fractured his nose and had subsequent surgery in service.  A May 1971 STR reflects that the Veteran had complaints of nose bleeds.  It was noted that he had septal deviation.  

An August 1971 STR reflects that the Veteran had a complaint of a deviated nasal septum.  It was noted that he presented "with a history of nasal obstruction for several years.  No history of fracture."  The Veteran was admitted for a submucous resection.  A submucous resection refers to a surgical procedure for correcting a deviated nasal septum, leaving the mucous membrane of the septum intact.  The August 1971 STR further reflects that a physical examination of the Veteran was "completely unremarkable except for the presence of a deviate nasal septum to the left with a spur obstructing the air way."  The hospital course was as follows:  [T]he patient was taken to the operating room on 16th August and had a submucous resection performed under local anesthesia.  Post-operative course was completely benign and on 18th August he was released for a convalescent leave.  He returned from convalescence leave on 27th August and was discharged from the hospital in good condition."  The date of discharge was August 27th, the same day he returned from leave.   

November 1971 STR reflects that the Veteran complained of "nose trouble" and difficulty breathing through his left nostril after being struck by a vehicle steering wheel.  Upon examination, it was noted that he had submucous proliferation of tissue at base of septum with a small ulceration.  An ENT clinic record reflects that the Veteran had a "submucous resection of the nasal septum in August 71.  Several days ago he struck nose on steering wheel of jeep and now complains of difficulty breathing." The Board notes that this STR is dated after the Veteran's November 1971 report of examination for separation which reflected normal sinuses and a normal nose upon clinical examination; however, the Veteran signed a Statement of Medical Condition, DA Form 3082-R, in January 1972, in which he stated that there was no change in his medical condition since the November 15, 1971 separation examination.  

An October 2007 VA clinical record reflects that the Veteran's CT of the sinus was consistent with "old healed minimally displaced left zygomatic complex fracture."
The Board notes that "zygomatic" refers to the cheekbone, below an eye.   
An October 2010 VA examination report, with a September 2011 addendum, is associated with the claims file.  The clinician opined that the Veteran's preexisting deviated septum secondary to a fractured nose was not aggravated by service. 

As the records upon entrance to service do not reflect a preexisting nasal injury, and the August 1971 STR reflects a noncontributory past history, the Board finds that a clinical explanation as to why the VA examiner believes that the Veteran had a fractured nose prior to service, is warranted.

In addition, the Board finds that VA should attempt to obtain in-patient hospital records from August 1971 for the Veteran.  A search specific for inpatient treatment records by the name of the hospital in which the Veteran was treated, and by the dates of the inpatient treatment, would be useful in this appeal.

Finally, the Veteran has stated that during the nasal surgery ins service, his bones were "hammered and chiseled", the doctors "busted and splintered" his bone, and they "kept breaking the bone off, re-splintered and hammered again".  He stated it was very traumatizing.  (See Board hearing transcript).  He stated that they "went up my nose with pliers, twisted [and] broke the bones [and repeated] the process over [and] over.  It was Brutal." (See Narrative summary submitted in February 2012.)  He also has stated that he almost "bled to death" after surgery and had to return to the hospital.  Based on the foregoing, the Board finds that it may be helpful to have the supplemental opinion provided by an ENT surgeon or ENT physician, who is able to discuss the aspects of a submucous resection,  and the reasons for such. 

In sum, the claims file should be reviewed by an ENT surgeon or ENT physician who should opine as to whether the Veteran had a preexisting nasal disability prior to entrance into service, and if so, whether such a preexisting disability was chronically aggravated by service.  The clinician should also opine that if the Veteran did not have a preexisting disability (or if the clinician is unable to determine such) whether the Veteran has a current disability causally related to active service to include as due to the August 1971 surgery and the November 1971 injury of a bloody nose and difficulty breathing after a jeep accident.  An explanation of "submucosa proliferation of tissue at the base of septum with small ulceration" would be helpful.  If the clinician determines that the Veteran does have a disability causally related to active service, the clinician should detail the specific disability.  

Acquired psychiatric disability

The claims file includes a December 2011 VA examination report on the issue of entitlement to an acquired psychiatric disability.  The Board finds that remand is warranted for several reasons.  First, the Veteran alleges that his current psychiatric disability is causally related to his sinus disability, and his contention is supported by the opinion of the December 2011 VA examiner.  Thus, the issue of entitlement to an acquired psychiatric disability is inextricably intertwined with the issue of entitlement to service connection for residuals of a fractured nose.

Second, the Board finds that the December 2011 VA examination report is inadequate.  The report appears to rely substantially on the self-reported history of the Veteran, which is not supported by the evidence of record, and which the  Board finds to be less than credible. 

The examiner's opinion was based, in part, on the Veteran's statement that his irritability and moodiness dates back to his nose injury.  Also, the Veteran stated that he felt that his dizziness problems contributed to his jeep accident that allegedly broke his nose.  The examiner did not discuss the contradictory evidence of record.  Notably, the examiner failed to discuss the Veteran's statement in October 2001, when the Veteran sought treatment for depression and stated that he has had depression for eight years off and on after his divorce from his wife (or beginning in approximately 1993).  There was no mention of a chronic sinus disability as a cause of depression or other psychiatric complaints.  Records in 2001 also reflect that the Veteran stated that he needed some help with his depression and became "very teary when discussing his divorce."  It was further noted that he stated "I can not get over it, sometimes I feel I will not be able to control my anger." (See September and October 15, 2001 emergency room and emergency room triage records).  A November 2001 VA mental health record also reflects that the Veteran reported that he had never had depressive symptoms until his divorce in 1993.  His original symptoms included depression, isolation, insomnia, difficulty concentrating, irritability, and guilt feeling surrounding his divorce.  The Veteran was diagnosed with prolonged depressive reaction.  Thus, it appears that the December 2011 VA examiner has relied on the Veteran's self-reported history, without a thorough review of the claims file, or a discussion of the September through November 2001 records.  

The Board finds it significant that when seeking treatment, the Veteran reported that his depression was related to his divorce; however, when seeking VA compensation, he reported that it was due to nasal surgery in service.  Notably, an August 2007 Otolaryngology outpatient note reflects the opinion of the examiner as follows: "Certainly [the Veteran] has behavioral and historical issues consisted with secondary gain and it is apparent to me that he wishes to tie whatever disease process he currently has to his prior military accident and surgery in 1971."  Such possible financial motivation was not discussed by the December 2011 VA examiner. 

With regard to the Veteran's statement to the December 2011 VA examiner that he feels that his dizziness contributed to his jeep accident that allegedly broke his nose, the examiner again did not discuss the contradictory evidence of record.  The STRs do not reflect that the Veteran had a broken nose and surgery due to a jeep accident.  The STRs reflect that the Veteran had surgery in August 1971 after complaints of "history of nasal obstruction for several years.  No history of fracture."  The jeep incident was not until November 1971, after surgery, and with no findings of a fracture.  Moreover, in filing his claim, on his VA Form 21-526, in June 2005, the Veteran reported that a "fellow tank member tossed track part while I was talking to someone and it hit me in the face and broke my nose.  The examiner did not discuss these very different statements as to how the Veteran alleges he broke his nose, or the fact that the Veteran did not have surgery subsequent to the jeep incident.  Moreover, the examiner did not discuss that the STRs, to include the post surgery narrative summary,  are entirely negative for any evidence that the Veteran almost bled to death due to his nose.  The inconsistencies of the Veteran's statements have a bearing on the Veteran's credibility and should be discussed by the examiner.

Third, a March 2006 VA examination report reflects that the Veteran reported that he had been treated at a facility called Glenbeigh in 1991 or 1992 for marijuana abuse.  The March 2006 VA examiner opined that he had a mood disorder and borderline personality disorder.  A State Psychological Services record from December 2006 reflects that the Veteran reported that he had a history of suicidal ideation in 1994 for which he went to Akron General Hospital.  (The Board notes that this 1994 timeframe correspondence with approximately the time that the Veteran stated he had depression due to his divorce.)  Glenbeigh and Akron General Hospital records are not associated with the claims file.  An October 2005 VA letter was sent to the Veteran informing him that an up-to-date VA Form 21-4142 was needed for Akron City Hospital.  The claims file reflects that the Veteran did not provide a current form.  Nonetheless, as the claim is being remanded, the Board finds that VA should once again inform that the Veteran should submit a VA Form 21-4142 for Akron City Hospital in approximately 1994 for mental health records and also for Glenbeign in 1991 or 1992 for marijuana abuse.

In sum, in providing a supplemental opinion, the examiner should reconcile clinical findings of personality disorder and bipolar disorder with findings of depression, discuss the Veteran's contradictory statements as to the cause of his nose fracture, the contradictory statements as to onset of symptoms of depression, and reasons for depression and anger, and discuss the August 2007 opinion that the Veteran is motivated by financial gain.   

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received mental health/psychiatric treatment and/or substance abuse treatment, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each mental health medical treatment provider identified, to include Akron City Hospital in approximately 1994, and Glenbeigh in approximately 1991 or 1992.  After obtaining completed VA Forms 21-4142, AMC should attempt to obtain all identified pertinent medical records.  

2.  Contact the National Personnel Records Center (NPRC) or any other appropriate facility, and request copies of all clinical (inpatient) records for the Veteran for surgery at an American military facility in Schweinfurt, Germany or Wurzburg, Germany in August 1971.  

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  All documents received by VA should be associated with the claims folder.

3.  Thereafter, obtain a supplemental opinion from an ENT surgeon or ENT physician.  The physician should opine as to: whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran had a preexisting nasal disability prior to entrance into service, and if so, the reasons for such an opinion, and also whether there is clear and unmistakable evidence that such a preexisting disability was not chronically aggravated by service, and the reasons for such an opinion.  

If the examiner does not find that there is clear and unmistakable evidence that the Veteran had a preexisting disability and that such disability was not aggravated by service, the clinician should provide an opinion as to the following:

Is it as likely as not (50 percent or greater probability) that the Veteran has a current disability causally related to active service to include as due to the August 1971 surgery and the November 1971 injury of a bloody nose and difficulty breathing after a jeep incident?  An explanation of "submucosa proliferation of tissue at the base of septum with small ulceration", the aspects of submucous resection, and the reasons for submucous resection, would be helpful to the Board.  If the clinician determines that the Veteran does have a disability causally related to active service, the clinician should detail the specific disability(ies).  A complete rationale should be provided for all opinions.

4.  Thereafter, obtain a supplemental opinion from the December 2011 VA examiner, if feasibly available.  The examiner should discuss a. the Veteran's contradictory statements as to the cause of his alleged nose fracture (i.e. that it was broken when someone threw something at his face (See June 2005 VA Form 21-526), and that it was broken in a jeep accident), b. the Veteran's contradictory statements as to onset of symptoms of depression, and reasons for depression and anger (See September, October, and November 2001 VA records and all records, if any, received from Akron City Hospital and Glenbeigh),  c. the STRs which reflect that the Veteran had surgery prior to a jeep incident contrary to the Veteran's assertion, d. the August 2007 VA clinical opinion that the Veteran is motivated by financial gain, and e. reconcile the clinical findings of personality disorder and bipolar disorder with findings of depression.

If the December 2011 VA examiner is not feasibly available, schedule the Veteran for another VA examination with a psychologist or psychiatrist.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current acquired psychiatric disability causally related to his military service.  The claims folder should be reviewed in conjunction with such examination, to include this remand, and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale. 

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to service connection for residuals of fractured nose and/or deviated septum on the left, and entitlement to service connection for an acquired psychiatric disability.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the claim should be returned to the Board as warranted. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY   
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


